Citation Nr: 0028953	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a herniated nucleus pulposus, status post 
laminectomy L5 and diskectomy L5-S1, based on the 
disagreement with the December 1996 initial award.  

2.  Entitlement to an increased (compensable) rating for 
residuals of parotitis status post parotidectomy on the left 
based on the disagreement with the December 1996 initial 
award.

3.  Entitlement to an increased (compensable) rating for 
residuals of parotitis status post parotidectomy on the right 
based on the disagreement with the December 1996 initial 
award.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to January 
1985.

This appeal arises from a December 1996 decision by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).     



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of a herniated nucleus pulposus, 
status post laminectomy L5 and diskectomy L5-S1 are 
manifested by moderate limitation of motion.

3.  The veteran's residuals of parotitis status post 
parotidectomy on the left and right are manifested by faint, 
almost indiscernible scars near each ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of a herniated nucleus pulposus, status 
post laminectomy L5 and diskectomy L5-S1 have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2000).

2.  The criteria for a compensable rating for residuals of 
parotitis status post parotidectomy on the left have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7800 (2000).

3.  The criteria for a compensable rating for residuals of 
parotitis status post parotidectomy on the right have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By way of background, the veteran's service medical records 
reveal that he underwent a laminectomy of L5 and a diskectomy 
of L5-S1 in May 1981.  He underwent a right superficial 
parotidectomy in November 1981 and a left superficial 
parotidectomy in June 1984.  His claim for service connection 
for the above conditions was received on June 3, 1996.  

Treatment records from Bloomington-Normal Ear, Nose and 
Throat Ltd., indicate that the veteran sought treatment for 
acute parotitis in April 1995.  

During a September 1996 VA orthopedic examination the veteran 
complained of low back pain after walking for an hour, pain 
after sitting for 15 minutes, and increased pain with cold 
weather.  He could lift 50 pounds but could not carry it 
without pain.  He had periodic spasms without any known 
trigger.  

The examination revealed a well-healed, nontender six-
centimeter surgical scar.  The veteran could flex to within 
six centimeters of his patellae with complaints of increasing 
pain.  While seated he could flex to 30 degrees with 
complaints of increasing pain.  Rotation was to 30 degrees 
bilaterally with pain at the end.  Side bending was to 20 
degrees left, 30 right with pain at the end.  He had 
tenderness from L2 to the lumbosacral junction and tenderness 
at the lumbosacral junction and the posterior superior iliac 
spines bilaterally, left a little worse than right.  No spasm 
was detected.  Straight leg raising was negative bilaterally.  
Some hypertonus was noted in the low back area.  Heel, toe 
and tandem gaits were normal.  The X-rays revealed minimal 
degenerative change.  The diagnoses were chronic back pain, 
status post low back surgery and minimal degenerative changes 
of the lumbar spine.  

During a September 1996 VA neurological examination, it was 
noted that the veteran had a 20 to 30 percent reduction in 
flexion and extension.  His gait was otalgic although heel 
gait and toe gaits were performed relatively well, as was 
myelopetal stance.  Deep tendon reflexes were 1+ right 
throughout and 2 1/2+ left.  No pathological reflexes were 
elicited.  The diagnoses were status post lumbosacral trauma, 
status post L4-L5 laminectomy, chronic pain syndrome, chronic 
bilateral sciatica and history of intermittent paraplegia 
associated with L4 spinal trauma.  

A September 1996 VA dermatology examination states that the 
veteran had no complaints of pain in his jaws or of eating 
problems.  He did complain of a little stiffness on opening 
his mouth very wide.  The examination revealed well-healed 
faint three-centimeter scars in front of each ear.  The scars 
also extend behind the lobes and then about seven more 
centimeters down the neck.  No tenderness or adhesions were 
present.  His jaw opened without pain and the 
temporomandibular joints were not tender to palpation.  The 
diagnosis was bilateral face and neck scars with history of 
bilateral parotidectomy surgery.

Large close-up color photographs were taken during the 
examination.  They reveal very faint, almost indiscernible 
scars near the ear lobes and down the neck.  The scars are 
easily mistaken for either folds or wrinkles of the skin, 
there is no keloid formation, ulceration or redness.  

Following a November 1996 VA magnetic resonance imaging 
spectroscopy (MRI), the impressions were postoperative 
changes at L5-S1 on the left with a diffuse disc bulge and 
the soft tissue around the S1 root.  The radiologist noted 
that a determination could not be made regarding recurrent 
disc herniation versus epidural fibrosis because the veteran 
refused to undergo the determinative procedure involving a 
gadolinium injection.  The radiologist also found 
degenerative disc disease primarily at L4-L5 and L5-S1 with 
fatty degenerative end plate changes involving L4.

A December 1996 rating decision established service 
connection and a 20 percent evaluation for a herniated 
nucleus pulposus, status post laminectomy L5 and discotomy 
L5-S1, Diagnostic Code (Code) 5293.  The rating decision also 
established service connection for parotitis, status post 
parotidectomy left and right, each evaluated as 
noncompensably disabling under Code 7800.  

A statement received in January 1997 from a co-worker states 
that he found the veteran on the floor in obvious pain one 
morning that month.  The veteran stated that he had back 
spasms that would go away.  The veteran worked the rest of 
the day but complained that his back was very tense.  

VA treatment records dated from September 1996 to March 1998 
are negative for complaints regarding the veteran's back 
disability except for a November 1996 entry that the veteran 
had pulled his back that morning and was in a lot of pain 
even though he did go to work.  The remainder of the 
treatment records concerns unrelated conditions.  

During a September 1998 VA orthopedic examination the veteran 
complained of morning stiffness and pain.  He complained that 
he could only walk a mile before he had to rest.  When he 
rested his back would stiffen and the pain would increase, 
making it hard to get going again.  He could only stand in 
one place for 10 minutes before the pain became unbearable.  
Riding in a car for half an hour, twisting or just about any 
activity would increase his pain.  He was taking Ibuprofen 
for his pain.    

The examination revealed essentially normal spinal curves.  
The surgical scar was well healed, without tenderness or 
adhesions.  A slight full sensation to palpation was noted 
about eight centimeters to the left of the scar.  The veteran 
stated that he had up to four or five spasms a week in that 
area, more in cold, damp weather.  The spasms ranged from 
momentary to two minutes long and he would be very sore for a 
while afterwards.  The veteran ambulated normally and 
undressed cautiously.  He could flex to halfway down his 
thighs with pain at the site mentioned above.  However, he 
could reach to his patella; pain prevented further flexion.  
He rose by flexing his knees and arching his back.  Seated 
flexion was to 45 degrees with tightness in his low back.  
Extension was to 10 degrees without complaints.  Rotation was 
to 60 degrees right without complaint and to 55 degrees left 
with complaint of pain in the same spot as before.  Bending 
was to 20 degrees bilaterally with complaints of mild 
discomfort.  There was no tenderness to palpation except at 
the above spot.  His heel and toe walks were normal.  The 
diagnoses were residuals of lumbar fusion and degenerative 
joint disease of the lumbar spine.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open.

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999). When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Residuals of a Laminectomy and Diskectomy of the Lumbar Spine

The veteran's residuals of a herniated nucleus pulposus, 
status post laminectomy L5 and diskectomy L5-S1 are rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 as pronounced 
intervertebral disc syndrome.  Under this code, where there 
are persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief, a 
60 percent evaluation is assigned.  Severe intervertebral 
disc syndrome, with recurring attacks, with intermittent 
relief, warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (2000). 

Other possibly applicable diagnostic codes must be 
considered.  Limitation of motion of the lumbar spine, 
slight, warrants a 10 percent evaluation.  Moderate 
limitation of motion is assigned a 20 percent rating.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. 4.71, Diagnostic Code 5292 
(2000).

Severe lumbosacral strain, manifested by listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  With 
characteristic pain on motion a 10 percent rating is 
warranted.  For lumbosacral strain with slight subjective 
symptoms only, a noncompensable evaluation is for assignment.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Although the Board has considered Codes 5292 and 5295 under 
38 C.F.R. § 4.71a, the record is negative for evidence of 
severe limitation of motion of the lumbar spine necessary to 
warrant a higher evaluation under Code 5292.  The record is 
also negative for severe lumbosacral strain, listing of the 
whole spine, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion necessary for a higher evaluation under 
Diagnostic Code 5295.  However, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  The 20 percent and 10 
percent ratings based on X-ray findings, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, diagnostic code 5003 (2000).

The most recent examination report revealed that the veteran 
could flex so that he touched his patellae, even though pain 
began when he flexed to mid-thigh; which is a better result 
than he achieved during his September 1996 examination.  
Similarly, his September 1996 results were 30 degrees of 
rotation bilaterally with pain at the end of motion; in 
September 1998 he had almost twice as much rotation 
bilaterally, with only a complaint of pain in the one spot on 
his lumbar spine and that only on left rotation.  Bending was 
nearly identical with 20 degrees left and 30 degrees right 
with pain at the end in 1996 and 20 degrees bilaterally with 
mild discomfort rather than pain in September 1998.  
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  VAOPGCPREC 36-97 (December 12, 1997).  
VA General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2000).

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this case, 
while the veteran complained of pain associated with the 
disability at issue, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40." 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  The medical 
evidence indicates only moderate limitation of motion due to 
muscular pain.  The Board finds these symptoms insufficient 
to support an increased disability rating based on functional 
loss under DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  In any 
event, the veteran's limitation of motion is less limited now 
than it was in 1996.  Accordingly, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's residuals of a 
laminectomy and diskectomy of the lumbar spine.  

The Board has considered Esteban v. Brown, 6 Vet. App. 259, 
261, 262 (1994) which held that scars can be rated separately 
from injuries to the body because symptomatology relating to 
scars and to bodily injuries may not be overlapping or 
duplicative, and does not involve a matter of pyramiding.  
However, the medical evidence indicates that the veteran's 
surgical scar is well healed, without tenderness, ulceration 
or adhesions.  Therefore a separate rating for the veteran's 
scars under Esteban is not warranted.

While the veteran appealed the initial December 1996 
evaluation of 20 percent, effective the date of receipt of 
his service connection claim, the medical evidence of record 
does not indicate that his lumbar disability was more severe 
at any time during the pendency of his current appeal.  The 
medical evidence does not show that his disability was more 
severely disabling than the level of impairment reflected in 
the most recent VA compensation examination.  Therefore, the 
evidence does not indicate that a staged rating is warranted 
for the veteran's residuals of a laminectomy and diskectomy 
of the lumbar spine.  Fenderson.

Therefore, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
residuals of a laminectomy and diskectomy of the lumbar 
spine.

Residuals of Parotitis, Status Post Parotidectomy on the Left 
and Right

The veteran's residuals of parotitis status post 
parotidectomy on the left and right are rated as 
noncompensably disabling under Diagnostic Code 7800, scars, 
disfiguring, head, neck or face.  This diagnostic code 
provides for a 50 percent evaluation for scars that 
constitute a complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  Severe disability, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles 
warrants a 30 percent evaluation.  Moderate; disfiguring, 
warrants a 10 percent evaluation.  A noncompensable 
evaluation is for assignment for slight scars. 38 C.F.R. § 
4.118 (2000).

The record is negative for medical evidence of moderately 
disfiguring scars necessary to warrant a 10 percent 
evaluation or for any symptoms sufficiently severe to warrant 
a higher rating.  The examiner in 1996 found the scars to be 
faint.  There was no medical evidence of ulcerations or 
adhesions.  As noted above, the large color photographs 
reveal scars that are so fine that they are easily mistaken 
for wrinkles even when one is studying them.  There is no 
medical or lay evidence that the scars were more symptomatic 
at any time than they were on the day of the cited 
examination.  In summary, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for residuals of parotitis status post parotidectomy on the 
left and right.

The Board notes that while the veteran appealed the initial 
December 1996 noncompensable evaluation, the medical evidence 
of record does not indicate that the veteran's scars were 
more severe at any time during the pendency of his current 
appeal.  Therefore, as with the veteran's back disability, 
the evidence does not indicate that a staged rating is 
warranted.  Fenderson.  

Regarding both increased rating claims, the Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue. 38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to an increased evaluation for residuals of a 
herniated nucleus pulposus, status post laminectomy L5 and 
diskectomy L5-S1 is denied. 

Entitlement to a compensable disability rating for residuals 
of parotitis status post parotidectomy on the left is denied.   

Entitlement to a compensable disability rating for residuals 
of parotitis status post parotidectomy on the right is 
denied.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

